12/06/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0431


                                      DA 21-0431
                                   _________________



 IN THE MATTER OF:

 M.L.M.,                                                             ORDER

           A Youth in Need of Care.


                                   _________________

       The record was filed for purposes of this appeal on October 27, 2021. The opening
brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal within 20 days of the date of this Order. Failure to file the brief within that time
will result in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                   December 6 2021